Pardee, J.
It is essential to the validity of a deed that it should be delivered by the grantor and accepted by the grantee; but neither the presence of the latter nor his previous authority to a third person to receive it on his behalf, nor his subsequent express assent to it, is necessary to make the delivery valid. When there is no such previous authority to receive the law presumes his assent whenever the deed is beneficial to Mm, although his dissent may be proven. Proof only that the plaintiff recorded the deed is not ■ conclusive against him. The legal effect of that act depends upon the intent with which he performed it; and that is purely a question of fact. The court finds that influenced by fear of a creditor, as well as by affection for the grantee, “ with the intent and purpose of giving to the said Martha Giles his title to said land, the plaintiff executed said deed and caused the same to be recorded; ” a finding, in language not to be misunderstood, that he delivered the deed for record to the town clerk with the intent thereby and then to divest himself of all title to the land. This act, .with this intent, concludes Mm. The proven facts *574that a month elapsed between the execution and delivery of the deed to the town clerk, that the grantor did not place it in the hands of the grantee, and that he retained possession of the land, of necessity exhausted their force upon the mind of the court below, and are not to be considered by us.
There is no error in the judgment complained of.
In this opinion the other judges concurred.